Order filed August 30, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00604-CV
                                   ____________

      HAPPINESS AJAEGBU AND GABRIEL AJAEGBU, Appellants

                                         V.

            LAS VARANDAS DEL SUR APARTMENT, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1074728

                                    ORDER

      The notice of appeal in this case was filed July 26, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before September 15, 2016. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM